Citation Nr: 1752560	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been introduced to reopen a claim for service connection for sleep apnea.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to a rating in excess of 10 percent for status post left inguinal hernia surgery.

4. Entitlement to a compensable rating for scarring, status post left inguinal hernia surgery.

5. Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, to include service in the Republic of Vietnam, and again from May 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and August 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for sleep apnea and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2004 rating decision, the RO denied service connection for sleep apnea.  The Veteran was informed of that decision and his appellate rights, but did not appeal or submit new and material evidence within one year.

2. Evidence received since the April 2004 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for sleep apnea.

3. Throughout the appeal period, the Veteran's residuals of left inguinal hernia surgery have been manifested by paralysis of the ilio-inguinal nerve, with no showing of recurrent postoperative hernias.

4. Throughout the appeal period, the Veteran's three scars, a result of his left inguinal hernia surgery, have each covered a surface area of 1 centimeter by 1 centimeter; have been superficial; and have been neither painful nor unstable.


CONCLUSIONS OF LAW

1. The April 2004 decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 1705(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2. The evidence received since the April 2004 rating decision is new and material, and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for a rating in excess of 10 percent for residuals of left inguinal hernia surgery, manifested by paralysis of the ilio-inguinal nerve, have not been shown.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Codes (DCs) 7338, 8528, 8530 (2017).

4. The criteria for a compensable rating for left inguinal hernia scars are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, DCs 7801, 7802, 7804, 7805 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with his increased rating claims.  The Board finds the examinations adequate, because they included reviews of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

New and material evidence.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

The Veteran's claim for service connection for sleep apnea was originally denied in April 2004.  Since that time, the Veteran has advanced additional evidence, including numerous lay statements in support of his claim, as well as testimony at an RO hearing, shedding additional light on his service and the nature of his disabilities.  The Board finds this evidence "new," because it postdates the aforementioned rating decisions.  The Board also finds the new evidence "material," because it bears directly on points at issue on the question of entitlement to service connection in the instant case, and raises at least a reasonable probability of substantiating the underlying claims.  Consequently, the claims of service connection for sleep apnea may be reopened.

Entitlement to a rating in excess of 10 percent for status post left inguinal hernia surgery.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns diagnostic codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran is seeking a rating in excess of 10 percent for status post left inguinal hernia surgery with an inguinal neuralgic with pudendal obturatic nerve hyperparesthesia.  The Veteran's condition is currently rated under DC 8528, for which the maximum available rating is the ten percent, of which he is already in receipt.  The Board notes that DC 8530, dealing with the ilio-inguinal nerve, also carries a maximum rating of 10 percent for severe to complete paralysis.  Hence, a higher rating is unavailable under that DC.  

A higher rating would be available under DC 7338 which deals with inguinal hernias, to include postoperative residuals.  DC 7338 provides that a 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible.  A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.  A Note following Code 7338 provides that a 10 percent evaluation should be added for bilateral involvement, provided that the second hernia is compensable. This means that the more severely disabling hernia is to be evaluated, and 10 percent only, added for the second hernia, if the latter is of compensable degree.

Because a higher rating is unavailable under DCs 8528 and 8530, the Board will focus its discussion on the criteria of DC 7338 as it applies to the Veteran's condition.

Service treatment and VA medical records show the Veteran underwent left inguinal hernia surgery during his second period of active duty, and experienced residual symptoms in the wake of the procedure.  A January 2009 note from V.S., M.D., a private provider indicates that the Veteran's symptoms, including pain and numbness, are "most likely due to the mesh that was used and has probably caused entrapment of a nerve."  

The Veteran has consistently contended that any exertion is painful, in particular heavy lifting or straining, due to his condition.    

In March 2009, the Veteran was afforded a VA examination in connection with his claim for increase.  That examination confirmed the Veteran's condition is manifested by pain, numbness, tingling, and paralysis or the obturator nerve, but without anesthesia or weakness of the affected parts.  These results were confirmed at a January 2012 VA examination.

Another VA examination, conducted in August 2014, shows the same symptomatology.  The Veteran retains full strength in the affected structures, but experiences pain which requires him to stand briefly approximately every thirty minutes to extend his left lower extremity to make himself comfortable.  No hernias were detected at the August 2014 examination, but the Veteran was noted to have marked sensitivity to touch in the region, with marked overall discomfort during the examination.  The Veteran's gait was normal, there were no masses detected in the groin area, no trophic changes in the groin area, and the Veteran's motor and reflex examination was deemed unaffected by the injury to the obturator nerve.  The examiner indicated the Veteran was plainly beset by a range of symptoms and limitations, including inability to sit for prolonged periods, to lift anything in excess of fifteen pounds without pain, to drive long distances due to positional pain, or to run anything beyond a short distance.  However, critically, the examiner stated that "only the [left] ilioinguinal nerve (a sensory nerve) is involved and it can be graded as 'incomplete paralysis, moderate' with the symptom of intermittent pain, moderate."  

The examiner's finding that the Veteran was not beset by recurrent hernias is consistent with the other evidence of record, including VA treatment records, which show symptoms of the type described above, but do not demonstrate recurrent hernias.

The Board notes that a higher rating under DC 7338 requires a showing of recurrent postoperative hernias, which showing is not present here.  Rather, the Veteran's disability is best evaluated in terms of its impact on the affected nerve.  As the examiner explained, but a single nerve is involved in this case, and, as noted above, while providers and examiners have differed as to whether the affected nerve is the obturator nerve or the ilio-inguinal nerve, the DCs associated with either avails a maximum rating of 10 percent, of which the Veteran is already in receipt.  Based on the detailed account of the August 2014 VA examiner, the Board finds that DC 8530 is the appropriate DC in this case, and that the 10 percent rating of which the Veteran is already in receipt is the maximum available.

Accordingly, entitlement to a rating in excess of 10 percent for residuals of left inguinal hernia surgery must be denied. 

Entitlement to a compensable rating for scarring associated with left inguinal hernia surgery

The Veteran seeks entitlement to a compensable rating for scarring associated with his left inguinal hernia surgery, currently rated under 38 C.F.R. § 4.118, DC 7802.  Under that code, a scar of area or areas equal to or greater than 144 square incudes is assigned a 10 percent rating, which is the maximum available under the code.  

In considering alternate DCs, DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Under DC 7804, one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling. 

Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs7800, 7891, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118.

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-7804 under an appropriate DC.  38 C.F.R. § 4.118.

The Veteran was afforded a VA examination to evaluate the scarring associated with his hernia surgery in February 2004.  That examiner characterized the Veteran's scarring as "three small 1 centimeter scars that are present in the left inguinal area," adding the scars "are all the same size, which is 1x1 cm."  The scars were noted to have no adherence to underlying tissue.  There was no tenderness or pain associated with the scars; the skin of the scars was not irregular, atrophic, shiny or scaly; and the scars were not unstable.  The examiner explained the scars were superficial, and not deep in the skin, with no associated inflammation, and no area of induration or inflexibility associated with the scars.  

The treatment records contained in the claims file do not provide evidence contrary to that obtained at the VA examination, and the Veteran's scarring has not been the subject of complaint to providers or treatment during the current appeal period.  

After review, the Board finds that the evidence is against a compensable evaluation for the Veteran's scarring.  The Veteran's scarring is superficial, and hence does not qualify as "deep" in accordance with the meaning of DC 7801.  The evidence demonstrates that the Veteran's scarring does not satisfy the surface area requirements outlined under DC 7802.  Testing revealed the scars to be neither painful nor unstable, as outlined under DC 7804.  There were no other disabling effects attributable to scarring noted on examination, as outlined under DC 7805.  Accordingly, the Board finds that the criteria for a compensable rating under DCs 7801, 7802, 7804, and 7805 are not met.  As such, the evidence preponderates against the claim, and it must be denied.  See 38 U.S.C. § 5107(b).

	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been introduced, the claim of entitlement to service connection for sleep apnea is reopened.

Entitlement to a rating in excess of 10 percent for status post left inguinal hernia surgery is denied.

Entitlement to a compensable rating for scarring associated with left inguinal hernia surgery is denied.


REMAND

The Board finds that additional development is necessary with respect to the service connection claim on appeal.  The record contains a December 2006 letter from the Veteran's private provider indicating a diagnosis of sleep apnea, adding the condition was not present before his 2002 deployment.  However, this opinion is conclusory and does not explain any link between the Veteran's sleep problems and any aspect of service.  Further, the record does not appear to contain sleep study results supporting a sleep apnea diagnosis, and the Veteran has not been afforded a VA examination in connection with this claim.  As such, on remand, a VA examination exploring the etiology of any sleep disorders than may be present must be conducted, and an etiological opinion furnished.  

With respect to the Veteran's claim for increase for bilateral hearing loss, the Board notes that the most recent VA examination of record was conducted in February 2012.  More than five years having passed, the Board finds a remand for reexamination necessary to determine the current nature and severity of the Veteran's hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding VA and private treatment records that are not already associated with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep apnea.  Any testing deemed necessary should be conducted.

The examiner should provide an opinion as to whether any diagnosed sleep disorder, including sleep apnea, is at least as likely as not (a 50 percent or greater probability) related to any aspect of the Veteran's active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, schedule the Veteran for a VA audiological examination to evaluate the current severity of his service-connected bilateral hearing loss.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to hearing loss.

4. After the above development is completed, readjudicate the claim on the merits.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


